UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): February 22, 2011 SanDisk Corporation (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 000-26734 (Commission File No.) 77-0191793 (I.R.S. Employer Identification No.) 601 McCarthy Boulevard, Milpitas, California95035 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (408) 801-1000 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Principal Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers (e) Compensatory Arrangements of Certain Officers On February 22, 2011, the Compensation Committee of the Board of Directors of SanDisk Corporation, a company existing under the laws of the State of Delaware (the “Company”), took a number of actions affecting officer compensation, including the approval of bonuses for fiscal year 2010 for each of the Company's named executive officers as follows: Name Title 2010 Bonus Amount Dr. Eli Harari Former Chairman of the Board and Chief Executive Officer Sanjay Mehrotra President and Chief Executive Officer Judy Bruner Executive Vice President, Administration and Chief Financial Officer Yoram Cedar Executive Vice President and Chief Technology Officer James Brelsford Senior Vice President and General Counsel Sumit Sadana Senior Vice President, Strategy and Business The Compensation Committeealso approved the following base salary amounts for each of the named executive officers below: Name Title 2011 Base Salary Judy Bruner Executive Vice President, Administration and Chief Financial Officer Yoram Cedar Executive Vice President and Chief Technology Officer James Brelsford Senior Vice President and General Counsel Sumit Sadana Senior Vice President, Strategy and Business SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: February 24, 2011 SANDISK CORPORATION By: /s/ Judy Bruner Name: Judy Bruner Title: Executive Vice President, Administration and Chief Financial Officer (Principal Financial and Accounting Officer)
